Case 5:12-cv-04175-EJD Document 422-1 Filed 10/18/19 Page 1 of 14




           EXHIBIT A
                                      Case 5:12-cv-04175-EJD Document 422-1 Filed 10/18/19 Page 2 of 14
                                                          Ex. A to Plaintiffs’ Objections to Oki’s Bill of Costs (ECF 421-9)
                                               NavCom Technology, Inc, et al. v. Oki Electric Industry Co., Ltd., Case No. 5:12-cv-04175 EJD

Note: Plaintiffs’ decision not to object to any particular costs requested by Oki should not be interpreted as an admission that such costs of properly
recoverable.

Total Costs Claimed by Oki:                                 $157,007.24           Total Deductions Requested by Plaintiffs:                              $129,516.87


Exhibit B: Transcripts, Civil LR 54-3(b)(1)

 Invoice   Vendor          Oki’s Description     Oki’s            Evidence        Authority Cited by         Plaintiffs’ Objections                                  Plaintiffs’
 or                                              Claimed          Submitted       Oki                                                                                Requested
 Action                                          Cost             by Oki                                                                                             Deduction
 Date
 5/7/14    Irene           Trial transcript      $18,795.75       Exh. A,         LR 54-3(b); 28 U.S.C.      Reporters’ transcripts are only recoverable where       $18,795.75
           Rodriguez,                                             Doc. No. 8      § 1920; Apple Inc. v.      they were obtained for an appeal, to be reduced to a
           United States                                                          Samsung Elecs. Co .,       formal order prepared by counsel, or were pre-
           District                                                               113 U.S.P.Q.2D             approved as recoverable by the Court or in a
           Court for the                                                          (BNA) 1996, 1999,          stipulation between the parties. See L.R. 54-3(b)
           Northern                                                               2014 U.S. Dist.            (1)-(3). Costs of transcripts may be awarded only
           District of                                                            LEXIS 132830, at *75       upon a showing that they were “necessarily
           California                                                             (N.D. Cal. September       obtained for use in the case.” See L.R. 54-1(a); 28
                                                                                  19, 2014); Newton v.       U.S.C. § 1920(2). Whether a transcript or
                                                                                  Equilon Enters., LLC,      deposition is ‘necessary’ must be determined in
                                                                                  C.A. No. 17-cv-3961-       light of the facts known at the time the expense was
                                                                                  YGR, 2019 U.S. Dist.       incurred. See Sunstone Behavioral Health, Inc. v.
                                                                                  LEXIS 159997, at *53       Alameda Cty. Med. Ctr., 646 F. Supp. 2d 1206,
                                                                                  (N.D. Cal. Sep. 18,        1219 (E.D. Cal. 2009).
                                                                                  2019); Golden Bridge
                                                                                  Tech. v. Apple Inc. ,      Oki has failed to submit evidence that any of the
                                                                                  C.A. No. 5:12-cv-          transcripts were necessary for an appeal at the time
                                                                                  04882-PSG, 2015 U.S.       they were obtained. the transcripts were obtained in
                                                                                  Dist. LEXIS 170424,        2014, more than three years before Plaintiffs filed a
                                                                                  at *6 (N.D. Cal. Dec.      notice of appeal in July 2017 (compare ECF 421-B
                                                                                  21, 2015)                  (May 2014 transcript invoice) with ECF 379 (July
                                                                                                             2017 notice of appeal). Oki has failed to submit any
                                                                                                             evidence that the other two L.R. 54-3(b) provisions
                                                                                                             is applicable. Singson v. City of Millbrae, Nos. C
                                                                                                             09–5023 SI, C 11–1863 SI, 2012 WL 3731347, at
                                                                                                             *6 (N.D.Cal. Aug. 28, 2012).
                                     Case 5:12-cv-04175-EJD Document 422-1 Filed 10/18/19 Page 3 of 14



 Invoice   Vendor         Oki’s Description      Oki’s       Evidence       Authority Cited by      Plaintiffs’ Objections                                  Plaintiffs’
 or                                              Claimed     Submitted      Oki                                                                             Requested
 Action                                          Cost        by Oki                                                                                         Deduction
 Date

                                                                                                    In addition to and without waiving the foregoing
                                                                                                    objections, Oki has failed to submit sufficient
                                                                                                    evidence that the increased cost of daily transcripts
                                                                                                    ($2,056.65), hourly transcripts ($9,352.60) and real-
                                                                                                    time services ($7,386.50), were “necessarily
                                                                                                    incurred” in this case. See L.R. 54-1(a); 28 U.S.C.
                                                                                                    § 1920(2).

Exhibit C: Deposition transcript/video recording, Civil LR 54-3(c)(1)

 Invoice   Vendor         Oki’s Description      Oki’s       Evidence       Authority Cited by      Plaintiffs’ Objections                                  Plaintiffs’
 or                                              Claimed     Submitted      Oki                                                                             Requested
 Action                                          Cost        by Oki                                                                                         Deduction
 Date
 9/8/13    MBreporting,   Original and           $1,114.40   Exh. C, Doc.   LR 54-3(c)(1); 28       L.R. 54-3(c) permits the recovery of the cost of an     $182.50
           Inc.           certified copies of                No. 1          U.S.C. § 1920(2);       original, a copy, and exhibits to a deposition. The
                          deposition of Paul                                Hynix Semiconductor     additional cost of a rough draft of the deposition
                          Galyean fact                                      Inc. v. Rambus Inc.,    transcript ($308.75) is not recoverable. See Ibrahim
                          deposition                                        697 F. Supp. 2d 1139,   v. Department of Homeland Security, No. C 06–
                                                                            1151 (N.D. Cal. 2010)   00545 WHA, 2014 WL 1493541, at *3 (N.D.Cal.
                                                                                                    April 16, 2014).

 9/4/13    MBreporting,   Original and           $1,764.45   Exh. C, Doc.   LR 54-3(c)(1); 28       L.R. 54-3(c) permits the recovery of the cost of an     $308.75
           Inc.           certified copies of                No. 2          U.S.C. § 1920(2);       original, a copy, and exhibits to a deposition. The
                          transcript of Paul                                Hynix Semiconductor     additional cost of a rough draft of the deposition
                          Galyean 30(b)(6)                                  Inc. v. Rambus Inc.,    transcript ($308.75) is not recoverable. See Ibrahim
                          deposition                                        697 F. Supp. 2d 1139,   v. Department of Homeland Security, No. C 06–
                                                                            1151 (N.D. Cal. 2010)   00545 WHA, 2014 WL 1493541, at *3 (N.D.Cal.
                                                                                                    April 16, 2014).
 8/31/13   Veritext       Certified transcript   $3,921.30   Exh. C, Doc.   54‐3(c)(1)              L.R. 54-3(c) permits the recovery of the cost of an     $762.00
                          of Reedy & Inoue                   No. 3                                  original, a copy, and exhibits to a deposition. The
                          depositions;                                      28 U.S.C. § 1920        additional cost of a rough draft of the deposition
                          videographer                                                              transcript ($441.00), CD Depo litigation package
                          for Inoue                                         Hynix Semiconductor     ($78.00) and cancellation fees ($243.00) are not


                                                                                     2
                                       Case 5:12-cv-04175-EJD Document 422-1 Filed 10/18/19 Page 4 of 14



Invoice    Vendor         Oki’s Description    Oki’s       Evidence       Authority Cited by      Plaintiffs’ Objections                                 Plaintiffs’
or                                             Claimed     Submitted      Oki                                                                            Requested
Action                                         Cost        by Oki                                                                                        Deduction
Date
                          deposition                                      Inc. v. Rambus Inc.,    recoverable. See Ibrahim v. Department of
                                                                          697 F. Supp. 2d 1139,   Homeland Security, No. C 06–00545 WHA, 2014
                                                                          1151 (N.D. Cal. 2010)   WL 1493541, at *3 (N.D.Cal. April 16, 2014).
7/30/13    Veritext       Court reporter for   $2,511.90   Exh. C, Doc.   54‐3(c)(1)              L.R. 54-3(c) permits the recovery of the cost of an    $1,043.45
                          Asahi & Balbuena,                No. 6                                  original, a copy, and exhibits to a deposition. The
                          incl. transcript                                28 U.S.C. § 1920        additional costs of a rough draft of the deposition
                          copies                                                                  transcripts ($195.75), real-time services ($563.70),
                                                                                                  a “CD Depo Litigation Package” ($78.00),
                                                                                                  production and processing fees ($100.00),
                                                                                                  equipment rental fees ($50.00), and shipping and
                                                                                                  handling ($56.00) are not recoverable. See Ibrahim
                                                                                                  v. Department of Homeland Security, No. C 06–
                                                                                                  00545 WHA, 2014 WL 1493541, at *3 (N.D.Cal.
                                                                                                  April 16, 2014).

7/18/13    Planet Depos   Court reporter for   $6,826.75   Exh. C, Doc.   54‐3(c)(1)              L.R. 54-3(c) permits the recovery of the cost of an    $800.00
           Asia           Ushida & Fujita                  No. 7                                  original, a copy, and exhibits to a deposition. The
                          depositions, incl.                              28 U.S.C. § 1920        additional cost of real-time hook-up fees ($800.00)
                          transcript                                                              is not recoverable. See Ibrahim v. Department of
                          copies                                                                  Homeland Security, No. C 06–00545 WHA, 2014
                                                                                                  WL 1493541, at *3 (N.D.Cal. April 16, 2014).
10/9/13    Planet Depos   Transcript of Yoko   $3,711.25   Exh. A,        LR 54‐3(b)              L.R. 54-3(c) permits the recovery of the cost of an    $400.00
           Asia           Goto 30(b)(6)                    Doc. No. 11                            original, a copy, and exhibits to a deposition. The
                          deposition                                      28 U.S.C. § 1920        additional cost of real-time hook-up fees ($400.00)
                                                                                                  is not recoverable. See Ibrahim v. Department of
                                                                                                  Homeland Security, No. C 06–00545 WHA, 2014
                                                                                                  WL 1493541, at *3 (N.D.Cal. April 16, 2014).
10/29/13   Veritext       Transcript of        $964.00     Exh. A,        LR 54‐3(b)              Oki failed to submit appropriate documentation to      $964.00
                          Gutierrez                        Doc. No. 12                            support these claimed costs. See L.R. 54-1(a). The
                          Deposition                                      28 U.S.C. § 1920        documentation submitted does not itemize the costs
                                                                                                  such that it can be determined which costs, if any,
                                                                                                  are properly recoverable. The lack of itemization is
                                                                                                  of particular concern given that Oki is claiming
                                                                                                  non-recoverable costs for other depositions in this
                                                                                                  case.


                                                                                   3
                                        Case 5:12-cv-04175-EJD Document 422-1 Filed 10/18/19 Page 5 of 14




Exhibit D1: Disclosure/formal discovery documents, Civil LR 54-3(d)(2)
 Invoice   Vendor         Oki’s Description    Oki’s         Evidence    Authority Cited by        Plaintiffs’ Objections                                 Plaintiffs’
 or                                            Claimed       Submitted   Oki                                                                              Requested
 Action                                        Cost          by Oki                                                                                       Deduction
 Date
 3/29/13   evolvediscov   Consulting and          $530.70    Exh. D1,    LR 54-3(d)(2); 28         Courts in this district have found that fees for the   $530.70
           ery            project                            No. 17      U.S.C. § 1920(4);         preparation and duplication of data for purposes of
                          management                                     Slaight v. Tata           electronic discovery, such as .TIFF and OCR
                          relating to e-                                 Consultancy Servs. ,      conversion, Bates stamping, load file and other
                          discovery                                      C.A. No. 15-cv-01696-     physical media generation, are recoverable as
                                                                         YGR, 2019 U.S. Dist.      copying fees under L.R. 54-3(d)(2) and 28 U.S.C. §
                                                                         LEXIS 141425, at *17      1920(4). See eBay Inc. v. Kelora Systems, LLC,
                                                                         (N.D. Cal. Aug. 20,       11–1548 CW (LB), 2013 WL 1402736, at *4
                                                                         2019); Apple Inc. v.      (N.D.Cal. April 5, 2013). Conversely, efforts
                                                                         Samsung Elecs. Co. ,      incurred in assembling, collecting or processing
                                                                         C.A. No. 11-CV-           data for purposes of electronic discovery are not
                                                                         01846-LHK, 2014 U.S.      recoverable. Id.
                                                                         Dist. LEXIS 132830, at
                                                                         *88 (N.D. Cal. Sep. 19,   Here, Oki seeks to recover costs for “Project
                                                                         2014)                     Management Consulting” performed by a third
                                                                                                   party vendor. The documentation submitted does
                                                                                                   not establish that these costs are recoverable. See
                                                                                                   eBay, 2013 WL 1402736, at *4 (“‘intellectual
                                                                                                   efforts’ involved in the production of discovery …
                                                                                                   are not taxable costs”).
 3/29/13   Latham &       Practice               $4,131.00   Exh. D1,    LR 54-3(d)(2); 28         Courts in this district have found that fees for the   $4,131.00
           Watkins LLP    support                            No. 17      U.S.C. § 1920(4);         preparation and duplication of data for purposes of
                          services                                       Slaight v. Tata           electronic discovery, such as .TIFF and OCR
                          relating to                                    Consultancy Servs. ,      conversion, Bates stamping, load file and other
                          document                                       C.A. No. 15-cv-01696-     physical media generation, are recoverable as
                          production                                     YGR, 2019 U.S. Dist.      copying fees under L.R. 54-3(d)(2) and 28 U.S.C. §
                                                                         LEXIS 141425, at *17      1920(4). See eBay Inc. v. Kelora Systems, LLC,
                                                                         (N.D. Cal. Aug. 20,       11–1548 CW (LB), 2013 WL 1402736, at *4
                                                                         2019); Apple Inc. v.      (N.D.Cal. April 5, 2013). Conversely, efforts
                                                                         Samsung Elecs. Co. ,      incurred in assembling, collecting or processing
                                                                         C.A. No. 11-CV-           data for purposes of electronic discovery are not
                                                                         01846-LHK, 2014 U.S.      recoverable. Id.
                                                                         Dist. LEXIS 132830, at
                                                                         *88 (N.D. Cal. Sep. 19,   Here, Oki appears to be seeking all “Practice

                                                                                   4
                                    Case 5:12-cv-04175-EJD Document 422-1 Filed 10/18/19 Page 6 of 14



Invoice   Vendor          Oki’s Description   Oki’s         Evidence    Authority Cited by        Plaintiffs’ Objections                                   Plaintiffs’
or                                            Claimed       Submitted   Oki                                                                                Requested
Action                                        Cost          by Oki                                                                                         Deduction
Date
                                                                        2014)                     Technology Costs” charged by its prior attorneys in
                                                                                                  this case. The documentation submitted does not
                                                                                                  establish that these costs are recoverable. See eBay,
                                                                                                  2013 WL 1402736, at *4 (“‘intellectual efforts’
                                                                                                  involved in the production of discovery … are not
                                                                                                  taxable costs”).


8/2/13    Parcels, Inc.   Printing of           $2,028.16   Exh. D1,    LR 54-3(d)(2); 28         Oki failed to submit any evidence to support its         $2,028.16
                          electronic                        No. 24      U.S.C. § 1920(4);         claim that the cost of printing out 16,068 pages of
                          document                                      Slaight v. Tata           an electronic document production ($1,928.16) was
                          production                                    Consultancy Servs. ,      reasonable or necessary. See 28 U.S.C. § 1920;
                                                                        C.A. No. 15-cv-01696-     L.R. 54-1(a); see also Competitive Technologies v.
                                                                        YGR, 2019 U.S. Dist.      Fujitsu Ltd. , C‐02‐1673 JCS, 2006 WL 6338914, at
                                                                        LEXIS 141425, at *17      *9-10 (N.D. Cal. Aug. 23, 2006) (disallowing cost
                                                                        (N.D. Cal. Aug. 20,       of printing out pages of electronic data where such
                                                                        2019); Apple Inc. v.      information could be more easily manipulated and
                                                                        Samsung Elecs. Co. ,      reviewed on a computer).
                                                                        C.A. No. 11-CV-
                                                                        01846-LHK, 2014 U.S.      Oki’s claim for the cost of “[t]echnical support for
                                                                        Dist. LEXIS 132830, at    analyzing production volume & applying date
                                                                        *88 (N.D. Cal. Sep. 19,   values to attachments of emails” ($100.00) is also
                                                                        2014)                     not recoverable. See Plantronics, Inc. v. Aliph, Inc.,
                                                                                                  C 09‐01714 WHA LB, 2012 WL 6761576, at *13
                                                                                                  (N.D. Cal. Oct. 23, 2012) (“‘intellectual effort’
                                                                                                  involved in the production of documents or the
                                                                                                  research, analysis, and distillation of data” is not
                                                                                                  recoverable).




                                                                                  5
                                   Case 5:12-cv-04175-EJD Document 422-1 Filed 10/18/19 Page 7 of 14




Exhibit D2: Trial exhibits, Civil LR 54-3(d)(4)

 Invoice   Vendor       Oki’s Description      Oki’s        Evidence      Authority Cited by         Plaintiffs’ Objections                                   Plaintiffs’
 or                                            Claimed      Submitted     Oki                                                                                 Requested
 Action                                        Cost         by Oki                                                                                            Deduction
 Date
 5/9/14    Advanced     Reproduction           $12,920.19   Exh. D2,      LR 54-3(d); 28 U.S.C. §    L.R. 54-3(d)(4) makes recoverable “[t]he cost of         $12,920.19
           Discovery    services for witness                Doc. No. 25   1920(4); Apple Inc. v.     reproducing trial exhibits … to the extent that a
                        binders of exhibits                               Samsung Elecs. Co. ,       Judge requires copies to be provided.” Judge
                        used on the stand                                 C.A. No. 5:12-CV-          Davila requires the parties to exchange trial exhibits
                        for each witness                                  00630-LHK, 2015 U.S.       and also provide the Court with three copies. See
                        and/or provided to                                Dist. LEXIS 111276, at     Standing Order for Pretrial Preparation, § 2.C.
                        the Court, as                                     *114 (N.D. Cal. Aug.       Here, Oki is not claiming the cost of exhibits it
                        required by the                                   20, 2015); Golden          provided to the Court pursuant to the Standing
                        Court                                             Bridge Tech. v. Apple      Order, but rather additional copies of trial exhibits
                                                                          Inc. , C.A. No. 5:12-cv-   made for witness binders. Given that those
                                                                          04882-PSG, 2015 U.S.       additional copies were not required by the Court,
                                                                          Dist. LEXIS 170424, at     they are not recoverable.
                                                                          *7 (N.D. Cal. Dec. 21,
                                                                          2015)                      Even if the cost of witness binders was recoverable,
                                                                                                     which it is not, the cost Oki is claiming here is
                                                                                                     grossly excessive. There were six live witnesses
                                                                                                     who testified at trial, and Oki is claiming a
                                                                                                     remarkable $12,920.19 for preparing witness
                                                                                                     binders. It appears from the evidence submitted
                                                                                                     that Oki made seven copies of all of Plaintiffs’ and
                                                                                                     Oki’s trial exhibits, much of which it copied in
                                                                                                     color for $0.89 per page, and then used those copies
                                                                                                     to make the witness binders. See Oki Exh. D2,
                                                                                                     Doc. No. 25 (“PX and DX exhibits for the witness
                                                                                                     binder x 7”). Oki does not meet its burden to
                                                                                                     explain why it did not copy only those exhibits that
                                                                                                     were to be used with the individual witness, nor
                                                                                                     does it explain why it made seven copies of the
                                                                                                     binders. See L.R. 54-1(a) . Moreover, Oki’s
                                                                                                     witness binders contained numerous documents that
                                                                                                     were never used with those witnesses.




                                                                                    6
                                    Case 5:12-cv-04175-EJD Document 422-1 Filed 10/18/19 Page 8 of 14



Invoice   Vendor          Oki’s Description    Oki’s       Evidence      Authority Cited by         Plaintiffs’ Objections                                   Plaintiffs’
or                                             Claimed     Submitted     Oki                                                                                 Requested
Action                                         Cost        by Oki                                                                                            Deduction
Date
4/16/14   Parcels, Inc.   Outside              $8,538.92   Exh. D2,      LR 54-3(d); 28 U.S.C. §    L.R. 54-3(d)(4) makes recoverable “[t]he cost of         $4,269.46
                          Duplication of                   Doc. No. 26   1920(4); Apple Inc. v.     reproducing trial exhibits … to the extent that a
                          Exhibits                                       Samsung Elecs. Co. ,       Judge requires copies to be provided.” Judge
                                                                         C.A. No. 5:12-CV-          Davila requires the parties to exchange trial exhibits
                                                                         00630-LHK, 2015 U.S.       and also provide the Court with three copies. See
                                                                         Dist. LEXIS 111276, at     Standing Order for Pretrial Preparation, § 2.C.
                                                                         *114 (N.D. Cal. Aug.       Here, however, the parties agreed not to exchange
                                                                         20, 2015); Golden          paper copies of their exhibits. Thus, Oki could only
                                                                         Bridge Tech. v. Apple      properly claim the cost of four copies of its own
                                                                         Inc. , C.A. No. 5:12-cv-   exhibits – one for Oki and three for the Court. But,
                                                                         04882-PSG, 2015 U.S.       between this line item and the following line item,
                                                                         Dist. LEXIS 170424, at     Oki is claiming the cost of four copies of both
                                                                         *7 (N.D. Cal. Dec. 21,     Plaintiffs’ and Oki’s exhibits. Plaintiffs provided
                                                                         2015)                      the Court with three copies of their exhibits.
                                                                                                    Plaintiffs do not object to the cost of four copies of
                                                                                                    Oki’s exhibits – but any copies of Plaintiffs’
                                                                                                    exhibits ($4,629.46 --- using half of the invoice as
                                                                                                    an approximation) are solely for the convenience of
                                                                                                    Oki and therefore not recoverable. See Hynix
                                                                                                    Semiconductor Inc. v. Rambus Inc., 697 F.Supp.2d
                                                                                                    1139, 1153 (N.D.Cal. 2010) (permitting the
                                                                                                    recovery of the cost of three copies of trial exhibits
                                                                                                    – one for the Court and one for each party – but not
                                                                                                    extra copies for use by counsel).
4/16/14   Parcels, Inc.   Copies of Exhibits   $3,355.30   Exh. D2,      LR 54-3(d)(4); 28          L.R. 54-3(d)(4) makes recoverable “[t]he cost of         $1,677.65
                          required by the                  Doc. No. 27   U.S.C. § 1920(4); Apple    reproducing trial exhibits … to the extent that a
                          Court to be                                    Inc. v. Samsung Elecs.     Judge requires copies to be provided.” Judge
                          provided to the                                Co. , C.A. No. 5:12-CV-    Davila requires the parties to exchange trial exhibits
                          Court and opposing                             00630-LHK, 2015 U.S.       and also provide the Court with three copies. See
                          counsel                                        Dist. LEXIS 111276, at     Standing Order for Pretrial Preparation, § 2.C.
                                                                         *114 (N.D. Cal. Aug.       Here, however, the parties agreed not to exchange
                                                                         20, 2015); Golden          paper copies of their exhibits. Thus, Oki could only
                                                                         Bridge Tech. v. Apple      properly claim the cost of four copies of its own
                                                                         Inc. , C.A. No. 5:12-cv-   exhibits – one for Oki and three for the Court. But,
                                                                         04882-PSG, 2015 U.S.       between this line item and the previous line item,
                                                                         Dist. LEXIS 170424, at     Oki is claiming the cost of four copies of both

                                                                                   7
                                  Case 5:12-cv-04175-EJD Document 422-1 Filed 10/18/19 Page 9 of 14



 Invoice   Vendor       Oki’s Description     Oki’s        Evidence       Authority Cited by       Plaintiffs’ Objections                                   Plaintiffs’
 or                                           Claimed      Submitted      Oki                                                                               Requested
 Action                                       Cost         by Oki                                                                                           Deduction
 Date
                                                                          *7 (N.D. Cal. Dec. 21,   Plaintiffs’ and Oki’s exhibits. Plaintiffs provided
                                                                          2015)                    the Court with three copies of their exhibits.
                                                                                                   Plaintiffs do not object to the cost of four copies of
                                                                                                   Oki’s exhibits – but any copies of Plaintiffs’
                                                                                                   exhibits ($1,677.65 --- using half of the invoice as
                                                                                                   an approximation) are solely for the convenience of
                                                                                                   Oki and therefore not recoverable. See Hynix
                                                                                                   Semiconductor Inc. v. Rambus Inc., 697 F.Supp.2d
                                                                                                   1139, 1153 (N.D.Cal. 2010) (permitting the
                                                                                                   recovery of the cost of three copies of trial exhibits
                                                                                                   – one for the Court and one for each party – but not
                                                                                                   extra copies for use by counsel).




Exhibit D3: Visual aids, Civil LR 54(d)(5)

 Invoice   Vendor       Oki’s Description     Oki’s        Evidence       Authority Cited by       Plaintiffs’ Objections                                   Plaintiffs’
 or                                           Claimed      Submitted      Oki                                                                               Requested
 Action                                       Cost         by Oki                                                                                           Deduction
 Date
 5/31/14   inData       Fees for trial        $11,132.84   Exh. F, Doc.   LR 54‐3(d)(5)            Oki appears to be claiming the entire cost of hiring     $11,132.84
                        graphics developer,                No. 31                                  a technician to assist it during trial with the
                        who created and                                   Competitive              presentation of evidence. Technician fees are,
                        presented                                         Technologies v.          however, not recoverable. See American Color
                        visual aids and                                   Fujitsu Ltd. ,           Graphics, Inc. v. Travelers Property Cas. Ins. Co.,
                        demonstratives at                                 C‐02‐1673 JCS,           No. C 04-3518 SBA, 2007 WL 832935, at *3
                        trial                                             2006 WL 6338914          (N.D. Cal. March 19, 2007); Plantronics, Inc. v.
                                                                          (N.D. Cal. Aug. 23,      Aliph, Inc., No. C 09–01714 WHA (LB), 2012 WL
                                                                          2006)                    6761576, at *9-10 (N.D.Cal. Oct. 23, 2012).

                                                                                                   Oki has also not demonstrated what portion, if any,
                                                                                                   of these costs are related to preparing charts,
                                                                                                   diagrams, videotapes or other visual aids to be used
                                                                                                   as exhibits. See L.R. 54-3(d)(5); Computer Cache

                                                                                   8
                            Case 5:12-cv-04175-EJD Document 422-1 Filed 10/18/19 Page 10 of 14



Invoice   Vendor   Oki’s Description     Oki’s        Evidence       Authority Cited by    Plaintiffs’ Objections                                    Plaintiffs’
or                                       Claimed      Submitted      Oki                                                                             Requested
Action                                   Cost         by Oki                                                                                         Deduction
Date
                                                                                           Coherency Corp. v. Intel Corp., No. C-05-01766
                                                                                           RMW, 2009 WL 5114002, at *2 (N.D. Cal. Dec.
                                                                                           18, 2009) (“Only the cost of physical preparation of
                                                                                           demonstratives are recoverable under Civ. L.R. 54-
                                                                                           3(d)(5); costs associated with the intellectual effort
                                                                                           involved in creating the content of demonstratives
                                                                                           are not recoverable.”). In addition, Oki has made
                                                                                           no showing that any such exhibits were reasonably
                                                                                           necessary to assist the jury or the Court in
                                                                                           understanding the issues at trial. See L.R. 54-
                                                                                           3(d)(5).
4/30/14   inData   Fees for trial        $32,921.35   Exh. F, Doc.   LR 54‐3(d)(5)         Oki appears to be claiming the entire cost of hiring      $32,921.35
                   graphics developer,                No. 32                               a technician to assist it during trial with the
                   who created and                                   Competitive           presentation of evidence. Technician fees are,
                   presented                                         Technologies v.       however, not recoverable. See American Color
                   visual aids and                                   Fujitsu Ltd.,         Graphics, Inc. v. Travelers Property Cas. Ins. Co.,
                   demonstratives at                                 C‐02‐1673 JCS,        No. C 04-3518 SBA, 2007 WL 832935, at *3
                   trial                                             2006 WL 6338914       (N.D. Cal. March 19, 2007); Plantronics, Inc. v.
                                                                     (N.D. Cal. Aug. 23,   Aliph, Inc., No. C 09–01714 WHA (LB), 2012 WL
                                                                     2006)                 6761576, at *9-10 (N.D.Cal. Oct. 23, 2012).

                                                                                           Oki has also has not demonstrated out what portion,
                                                                                           if any, of these costs are related to preparing charts,
                                                                                           diagrams, videotapes or other visual aids to be used
                                                                                           as exhibits. See L.R. 54-3(d)(5); Computer Cache
                                                                                           Coherency Corp. v. Intel Corp., No. C-05-01766
                                                                                           RMW, 2009 WL 5114002, at *2 (N.D.Cal. Dec. 18,
                                                                                           2009) (“Only the cost of physical preparation of
                                                                                           demonstratives are recoverable under Civ. L.R. 54-
                                                                                           3(d)(5); costs associated with the intellectual effort
                                                                                           involved in creating the content of demonstratives
                                                                                           are not recoverable.”). In addition, Oki has made
                                                                                           no showing that any such exhibits were reasonably
                                                                                           necessary to assist the jury or the Court in
                                                                                           understanding the issues at trial. See L.R. 54-
                                                                                           3(d)(5).

                                                                              9
                                  Case 5:12-cv-04175-EJD Document 422-1 Filed 10/18/19 Page 11 of 14




Exhibit F: Interpreters and special interpretation services, 28 USC §§ 1828, 1920(6)

 Invoice   Vendor       Oki’s Description     Oki’s        Evidence       Authority Cited by      Plaintiffs’ Objections                                   Plaintiffs’
 or                                           Claimed      Submitted      Oki                                                                              Requested
 Action                                       Cost         by Oki                                                                                          Deduction
 Date
 8/22/13   Japanese     Travel expenses for   $5,721.41    Exh. F, Doc.   28 U.S.C. § 1920(6)     Oki is claiming travel expenses relating to hiring an    $5,721.41
           Litigation   interpreter, Toyu                  No. 28                                 interpreter who resides in San Francisco, California,
           Support      Yazaki, to Japanese                               Hynix Semiconductor     to travel to Tokyo, Japan, to serve as a “check”
           Services     language                                          Inc. v. Rambus Inc.,    interpreter for four days of depositions of Oki
                        deposition in                                     697 F.Supp. 2d 1139,    witnesses who speak Japanese. Expenses that were
                        Tokyo                                             1150 (N.D. Cal. 2010)   “reasonably necessary” in connection with the
                                                                          (“The cost of           provision of interpretation services are recoverable.
                                                                          translation is          See Hynix Semiconductor Inc. v. Rambus Inc., 697
                                                                          taxable where           F.Supp.2d 1139, 1154 -55 (N.D.Cal. 2010).
                                                                          reasonably              “Check” interpreters are, however, unnecessarily
                                                                          necessary.”)            duplicative, and are therefore not recoverable,
                                                                                                  absent some reasonable basis for questioning the
                                                                          Competitive             competence of the lead interpreter. See Whirlpool
                                                                          Technologies v.         Corp. v. LG Electronics, Inc., No. 1:04-CV-100,
                                                                          Fujitsu Ltd.,           2007 WL 2462659, at *3-4 (W.D.Mich. Aug. 26,
                                                                          C‐02‐1673 JCS, 2006     2007). Here, Oki has submitted no evidence of any
                                                                          WL 6338914, at *11      reason to doubt the competence of the lead
                                                                          (N.D. Cal. Aug. 23,     interpreter.
                                                                          2006) (“The most
                                                                          reasonable              Even if Oki’s “check” interpreter was reasonably
                                                                          interpretation of §     necessary, Oki has failed to make a showing that it
                                                                          1920(6) is one which    was reasonably necessary to hire an interpreter in
                                                                          includes translation    California for depositions in Toyko, and fly him to
                                                                          fees.”)                 and from Toyko, rather than hiring an interpreter in
                                                                                                  the Tokyo area.
 8/22/13   Japanese     Translation /         $10,800.00   Exh. F, Doc.   28 U.S.C. § 1920(6)     Oki is claiming interpretation fees relating to hiring   $10,800.00
           Litigation   interpretation fees                No. 28                                 a “check” interpreter for four days of depositions of
           Support      relating to                                       Hynix Semiconductor     Oki witnesses who speak Japanese. Expenses that
           Services     depositions                                       Inc. v. Rambus Inc.,    were “reasonably necessary” in connection with the
                                                                          697 F.Supp. 2d 1139,    provision of interpretation services are recoverable.

                                                                                  10
                                 Case 5:12-cv-04175-EJD Document 422-1 Filed 10/18/19 Page 12 of 14



Invoice   Vendor       Oki’s Description     Oki’s        Evidence       Authority Cited by      Plaintiffs’ Objections                                   Plaintiffs’
or                                           Claimed      Submitted      Oki                                                                              Requested
Action                                       Cost         by Oki                                                                                          Deduction
Date
                                                                         1150 (N.D. Cal. 2010)   See Hynix Semiconductor Inc. v. Rambus Inc., 697
                                                                         (“The cost of           F.Supp.2d 1139, 1154 -55 (N.D.Cal. 2010).
                                                                         translation is          “Check” interpreters are, however, unnecessarily
                                                                         taxable where           duplicative, and are therefore not recoverable,
                                                                         reasonably              absent some reasonable basis for questioning the
                                                                         necessary.”)            competence of the lead interpreter. See Whirlpool
                                                                                                 Corp. v. LG Electronics, Inc., No. 1:04-CV-100,
                                                                         Competitive             2007 WL 2462659, at *3-4 (W.D. Mich. Aug. 26,
                                                                         Technologies v.         2007). Here, Oki has submitted no evidence of any
                                                                         Fujitsu Ltd.,           reason to doubt the competence of the lead
                                                                         C‐02‐1673 JCS, 2006     interpreter, beyond an ipse dixit declaration that
                                                                         WL 6338914, at *11      “Oki Electric and its English-speaking attorneys
                                                                         (N.D. Cal. Aug. 23,     could not rely on Plaintiffs to provide a translator
                                                                         2006) (“The most        with the proper experience.”
                                                                         reasonable
                                                                         interpretation of §     In addition, Oki is claiming interpretation fees for
                                                                         1920(6) is one which    five days of services whereas the depositions only
                                                                         includes translation    lasted four days. It is also claiming “travel time”
                                                                         fees.”)                 fees. Oki likewise has made no showing why these
                                                                                                 additional fees were reasonably necessary.
5/12/14   Japanese     Translation /         $11,200.00   Exh. F, Doc.   28 U.S.C. § 1920(6)     Oki is claiming interpretation fees relating to hiring   $10,400.00
          Litigation   interpretation fees                No. 29                                 an interpreter for a single witness who testified on
          Support      for interpretation                                Hynix Semiconductor     one day at trial for less than four hours. Expenses
          Services     during trial                                      Inc. v. Rambus Inc.,    that were “reasonably necessary” in connection
                                                                         697 F. Supp. 2d 1139,   with the provision of interpretation services are
                                                                         1150 (N.D. Cal. 2010)   recoverable. See Hynix Semiconductor Inc. v.
                                                                         (“The cost of           Rambus Inc., 697 F.Supp.2d 1139, 1154 -55
                                                                         translation is          (N.D.Cal. 2010). Here, however, Oki has submitted
                                                                         taxable where           no evidence that paying its interpreter for seven full
                                                                         reasonably              days was reasonably necessary. In fact, the
                                                                         necessary.”)            evidence submitted shows that interpreter is from
                                                                                                 the San Francisco area. See Doc. No. 29. Plaintiffs
                                                                         Competitive             therefore object to the claimed interpretation fees to
                                                                         Technologies v.         the extent they exceed one half day.
                                                                         Fujitsu Ltd.,
                                                                         C‐02‐1673 JCS, 2006

                                                                                 11
                                Case 5:12-cv-04175-EJD Document 422-1 Filed 10/18/19 Page 13 of 14



Invoice   Vendor       Oki’s Description     Oki’s       Evidence       Authority Cited by     Plaintiffs’ Objections                                  Plaintiffs’
or                                           Claimed     Submitted      Oki                                                                            Requested
Action                                       Cost        by Oki                                                                                        Deduction
Date
                                                                        WL 6338914, at *11
                                                                        (N.D. Cal. Aug. 23,
                                                                        2006) (“The most
                                                                        reasonable
                                                                        interpretation of §
                                                                        1920(6) is one which
                                                                        includes translation
                                                                        fees.”)
1/29/14   Japanese     Travel expenses for   $7,727.66   Exh. F, Doc.   28 U.S.C. § 1920(6)    Oki is claiming travel expenses relating to hiring an   $7,727.66
          Litigation   interpreter, Toyu                 No. 30                                interpreter who resides in San Francisco, California
          Support      Yazaki, to Japanese                              Hynix Semiconductor    to travel to Tokyo, Japan, to serve as a “check”
          Services     language                                         Inc. v. Rambus Inc.,   interpreter for a two-day deposition of Oki’s
                       deposition in                                    697 F.                 designated Rule 30(b)(6) witness, who speaks
                       Tokyo                                            Supp. 2d 1139, 1150    Japanese. Expenses that were “reasonably
                                                                        (N.D. Cal. 2010)       necessary” in connection with the provision of
                                                                        (“The cost of          interpretation services are recoverable. See Hynix
                                                                        translation is         Semiconductor Inc. v. Rambus Inc., 697 F.Supp.2d
                                                                        taxable where          1139, 1154 -55 (N.D.Cal. 2010). “Check”
                                                                        reasonably             interpreters are, however, unnecessarily duplicative,
                                                                        necessary.”)           and are therefore not recoverable, absent some
                                                                                               reasonable basis for questioning the competence of
                                                                        Competitive            the lead interpreter. See Whirlpool Corp. v. LG
                                                                        Technologies v.        Electronics, Inc., No. 1:04-CV-100, 2007 WL
                                                                        Fujitsu Ltd.,          2462659, at *3-4 (W.D.Mich. Aug. 26, 2007).
                                                                        C‐02‐1673 JCS, 2006    Here, Oki has submitted no evidence of any reason
                                                                        WL 6338914, at *11     to doubt the competence of the lead interpreter.
                                                                        (N.D. Cal. Aug. 23,
                                                                        2006) (“The most       Even if Oki’s “check” interpreter was reasonably
                                                                        reasonable             necessary, Oki has failed to make a showing that it
                                                                        interpretation of §    was reasonably necessary to hire an interpreter in
                                                                        1920(6) is one which   California for depositions in Toyko, and fly him to
                                                                        includes translation   and from Toyko, rather than hiring an interpreter in
                                                                        fees.”)                the Tokyo area.




                                                                                12
                                 Case 5:12-cv-04175-EJD Document 422-1 Filed 10/18/19 Page 14 of 14



Invoice   Vendor       Oki’s Description     Oki’s       Evidence       Authority Cited by      Plaintiffs’ Objections                                   Plaintiffs’
or                                           Claimed     Submitted      Oki                                                                              Requested
Action                                       Cost        by Oki                                                                                          Deduction
Date
1/29/14   Japanese     Translation /         $2,000.00   Exh. F, Doc.   28 U.S.C. § 1920(6)     Oki is claiming interpretation fees relating to hiring   $2,000.00
          Litigation   interpretation fees               No. 30                                 a “check” interpreter for a two-day deposition of
          Support      relating to                                      Hynix Semiconductor     Oki’s designated Rule 30(b)(6) witness, who speaks
          Services     depositions, after                               Inc. v. Rambus Inc.,    Japanese. Expenses that were “reasonably
                       discount                                         697 F. Supp. 2d 1139,   necessary” in connection with the provision of
                                                                        1150 (N.D. Cal. 2010)   interpretation services are recoverable. See Hynix
                                                                        (“The cost of           Semiconductor Inc. v. Rambus Inc., 697 F.Supp.2d
                                                                        translation is          1139, 1154 -55 (N.D.Cal. 2010). “Check”
                                                                        taxable where           interpreters are, however, unnecessarily duplicative,
                                                                        reasonably              and are therefore not recoverable, absent some
                                                                        necessary.”)            reasonable basis for questioning the competence of
                                                                                                the lead interpreter. See Whirlpool Corp. v. LG
                                                                        Competitive             Electronics, Inc., No. 1:04-CV-100, 2007 WL
                                                                        Technologies v.         2462659, at *3-4 (W.D.Mich. Aug. 26, 2007).
                                                                        Fujitsu Ltd. ,          Here, Oki has submitted no evidence of any reason
                                                                        C‐02‐1673 JCS, 2006     to doubt the competence of the lead interpreter.
                                                                        WL 6338914, at *11
                                                                        (N.D. Cal. Aug. 23,
                                                                        2006) (“The most
                                                                        reasonable
                                                                        interpretation of §
                                                                        1920(6) is one which
                                                                        includes translation
                                                                        fees.”)




                                                                                13
